                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    SNOW SHOE REFRACTORIES LLC,                                                No. 4:16-CV-02116
    as Administrator of SNOW SHOE
    REFRACTORIES LLC PENSION                                                   (Judge Brann)
    PLAN FOR HOURLY EMPLOYEES,

                               Plaintiff.

                v.

    JOHN JUMPER, BRENT
    PORTERFIELD, AMERICAN
    INVESTMENTS FUND II, LLC, a
    Delaware limited liability company,
    and R. TRENT CURRY,

                               Defendants.

                                                           MEMORANDUM OPINION

                                                               FEBRUARY 21, 2019

              Plaintiff Snow Shoe Refractories LLC (“Snow Shoe Refractories”) as

Administrator of Snow Shoe Refractories LLC Pension Plan for Hourly Employees

(“Pension Plan”) alleges that between 2015 and 2016, Defendant John Jumper with

the assistance of Defendants Brent Porterfield and R. Trent Curry wrongfully

embezzled and converted to their own use $5.7 million of the Pension Plan’s funds.1

 




                                                            
1
       Second Amended Complaint (ECF No. 95) at ¶ 36-43, 47-56, 62-69.

                                                                       1 
 
I.            BACKGROUND

              A.             Alleged Facts2

              Snow Shoe Refractories is a Delaware limited liability company with a

principal place of business located in Snow Shoe, Centre County, Pennsylvania.3

Snow Shoe Refractories is the administrator of Snow Shoe Refractories LLC

Pension Plan for Hourly Employees (“Pension Plan”).4 R. Trent Curry is an

individual who resides in Memphis, Tennessee.5 Defendants Curry and Jumper are

business partners and co-owners of Alluvion Investments, LLC.6

              Snow Shoe Refractories alleges that in February 2007, Jumper convinced

Brett Blair to buy Premier Refractories, Inc.;7 Blair purchased the company,

including the Pension Plan, and renamed the company Snow Shoe Refractories,

LLC.8 In May 2007, Jumper forged Blair’s signature on a document purporting to

be a resolution of the Snow Shoe Refractories Board designating Merrill Lynch Bank


                                                            
2
       When considering a motion under Rule 12(b)(2), a court assumes the truth of all factual
       allegations made in the complaint and accepts disputed facts in the plaintiff’s favor. Pinker v.
       Roche Holdings Ltd., 292 F.3d 361, 368 (3d Cir. 2002). The material in this section, then, is
       taken entirely from Snow Shoe Refractories’ Second Amended Complaint and is presumed
       true for present purposes.
3
       Id. at ¶ 6.
4
       Id. at ¶ 6.
5
       Id. at ¶ 9.
6
       Id. at ¶ 15, 18.
7
       Id. at ¶ 19-23.
8
       Id. at ¶ 23.

                                                               2 
 
& Trust Co FSB (“Merrill Lynch”) as a non-discretionary directed trustee of the

Pension Plan in place of Bank of America, the prior trustee.9 Jumper continued to

forge Blair’s name on documents and to represent himself as the Vice President of

Snow Shoe Refractories despite having no role in either the company or its corporate

leadership.10

              On February 23, 2015, Curry incorporated American Tubing Arkansas, LLC

(“ATA”).11 On March 6, 2015 Defendants Jumper and Curry, together with other

individuals, formed American Investments Fund I, LLC (“AIF I”).12 Several days

later, on March 12, 2015, Jumper wrote a letter on Snow Shoe Refractories letterhead

addressed to Merrill Lynch advising it that the Pension Plan intended to invest in a

$3 million promissory note issued by AIF I.13 Curry signed the letter as the vice

president of Snow Shoe Refractories.14

              Snow Shoe Refractories alleges that AIF I was a shell corporation with no

assets which was effectively the alter ego of Jumper, Curry and Defendant Brent

Porterfield.15


                                                            
9
       Id. at ¶ 28.
10
       Id. at ¶ 30.
11
       Id. at ¶ 33.
12
       Id. at ¶ 10.
13
       Id.at ¶ 34.
14
       Id.
15
       Id. at ¶ 37.

                                                               3 
 
              On March 17, 2015, Jumper sent a copy of the $3 million promissory note to

Merrill Lynch and instructed it to wire the $3 million from the Pension Plan to AIF

I.16 After receiving the $3 million, AIF I acquired Curry’s company, ATA.17 AIF I

then remitted payments of more than $1 million to Jumper’s company, Alluvion

Securities, as a fee for orchestrating the acquisition of ATA.18 Using the same

scheme, Jumper made additional unauthorized withdrawals of $2 million and

$700,000, respectfully, from the Pension Plan.19 Snow Shoe Refractories does not

allege that Curry was directly involved in these later transactions.

              B.             Procedural History

              Snow Shoe Refractories filed a Second Amended Complaint naming Curry as

a defendant on October 31, 2018.20 The Second Amended Complaint alleges eight

counts, three of which relate to Curry. Count IV alleges conversion by Curry; Count

V alleges aiding and abetting by Porterfield, Curry, and AIF II; and Count VII

alleges unjust enrichment by Curry.

              On November 16, 2018, Curry filed a Motion to Dismiss for lack of personal

jurisdiction.21 For the reasons that follow, the motion is denied.

                                                            
16
       Id. at ¶ 40, 42.
17
       Id. at ¶ 43.
18
       Id. at ¶ 43.
19
       Id. at ¶ 47, 62.
20
       Second Amended Complaint (ECF No. 95).
21
       Defendant’s Motion to Dismiss (ECF No. 98).

                                                               4 
 
II.           DISCUSSION

              A.             Standard of Review

              When considering a motion to dismiss a complaint for lack of personal

jurisdiction pursuant to Rule 12(b)(2),22 a court assumes the truth of all factual

allegations in the Plaintiff’s complaint and draws all inferences in favor of that

party.23 Once a defendant challenges a court’s exercise of personal jurisdiction

through a motion to dismiss for lack of personal jurisdiction, the plaintiff bears the

burden of establishing personal jurisdiction.24 When a district court exercises its

discretion not to hold an evidentiary hearing, a plaintiff need only plead a prima

facie case of personal jurisdiction in order to survive a motion to dismiss.25

              To determine jurisdictional questions, the court must also “accept as true all

allegations of jurisdictional fact made by the plaintiff and resolve all factual disputes

in the plaintiff’s favor.”26 However, at no time may the plaintiff rely on “mere

allegations” or “the bare pleadings alone,” but “must respond with actual proofs”

such as “sworn affidavits or other competent evidence.”27 A Rule 12(b)(2) motion

to dismiss is “inherently a matter which requires resolution of factual issues outside

                                                            
22
       Federal Rule of Civil Procedure 12(b)(2).
23
       Pinker v. Roche Holdings Ltd., 292 F.3d 361, 368 (3d Cir. 2002).
24
       D’Jamoos ex rel. Estate of Weingeroff v. Pilatus Aircraft Ltd., 566 F.3d 94, 102 (3d Cir. 2009).
25
       Carteret Sav. Bank, FA v. Shushan, 954 F.2d. 141, 142 n.1 (3d Cir. 1992).
26
       Belden Tech., Inc. v. LS Corp., 626 F.Supp.2d 448, 453 (D. Del. 2009).
27
       Time Share Vacation Club v. Atl. Resorts, Ltd., 735 F.2d 61, 66 n.9 (3d Cir. 1984).

                                                               5 
 
the pleadings, i.e. whether in personam jurisdiction actually lies.”28 Therefore, courts

may rely on documents outside of the pleadings in considering a Rule 12(b)(2)

motion.

              B.             Whether Plaintiff has Sufficient Alleged That This Court has
                             Personal Jurisdiction over Defendant Curry

              The Court may “assert personal jurisdiction over a nonresident of

[Pennsylvania] to the extent authorized by the law of [Pennsylvania].” The

Pennsylvania long-arm statute provides jurisdiction over entities “to the fullest

extent allowed under the Constitution of the United States.”29 The Due Process

Clause of the Fourteenth Amendment requires that nonresident defendants have

“certain minimum contacts with [Pennsylvania] such that the maintenance of the suit

does not offend traditional notions of fair play and substantial justice.”30 Requiring

minimum contacts with another state “provides fair warning to a defendant that he

or she may be subject to suit in that state.”31 As noted above, Curry is a resident of

Tennessee.




                                                            
28
       Id.
29
       42 Pa.C.S.A. § 5322(b).
30
       Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (internal citations omitted).
31
       Kehm Oil Co. v. Texaco, Inc., 537 F.3d 290, 300 (3d Cir. 2008).

                                                               6 
 
              There are two types of personal jurisdiction that the federal courts have

recognized as comporting with the due process principles: general jurisdiction and

specific jurisdiction.32

                             1.             General Jurisdiction

              General jurisdiction allows a court to “hear any claim against the defendant.”33

For a court to exercise general jurisdiction over a defendant, the plaintiff must prove

that the defendant maintains systematic and continuous contact with the forum

state.34              When determining whether a court has general jurisdiction over an

individual, “the paradigm forum for the exercise of general jurisdiction is the

individual’s domicile.”35

                Here, however, Snow Shoe Refractories does not argue that this Court has

general jurisdiction over Curry. Accordingly, I am “free to consider solely whether

the alternative form of personal jurisdiction is present: specific personal

jurisdiction.”36




                                                            
32
       Id.
33
       Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco County, 137 S.Ct.
       1773, 1780 (2017)(emphasis in original).
34
       See Helicopteros Nacionaltes de Colombia, S.A. v. Hall, 466 U.S. 408, 414-15 & n. 9 (1984).
35
       Bristol-Myers, 137 S.Ct. at 1780.
36
     Marten v. Godwin, 499 F.3d 290, 296 (3d Cir. 2007).

                                                               7 
 
                             2.             Specific Jurisdiction

              Specific jurisdiction exists when “the claim arises from or relates to conduct

purposely directed at the forum state.”37 This determination requires a court to

“examine the relationship among the defendant, the forum, and the litigation.”38 The

exercise of specific jurisdiction over a defendant must satisfy the requirements of

the Due Process Clause of the Fifth Amendment.39                                       Particularly, “specific

jurisdiction may be exercised only when the defendant has constitutionally sufficient

‘minimum contacts’ with the forum.”40 Requiring plaintiffs to establish that a

nonresident defendant has minimum contacts with the state provides “fair warning”

to a defendant that he or she may be subject to suit in that state.41

                                     i.        Specific Jurisdiction Traditional Analysis

              Determining whether there is specific jurisdiction requires a three-part

inquiry.42 First, the defendant must have “purposefully directed [its] activities” at the

forum state.43 Second, the plaintiff’s claim must “arise out of or relate to” at least




                                                            
37
       Kehm Oil, 537 F.3d at 300 (citing Helicopteros, 466 U.S. at 414-15 & n. 8.).
38
       Pinker, 292 F.3d at 368.
39
       Pinker, 292 F.3d at 368-69.
40
       Burger King Corp., v. Rudzewics, 471 U.S. 462, 474 (1985).
41
       Kehm Oil, 537 F.3d at 300.
42
       Id.
43
       Burger King Corp. v. Rudzewics, 471 U.S. 464, 472 (1985)(quotation marks omitted).

                                                                    8 
 
one of those specific activities.44 Finally, courts may consider additional factors to

ensure that the exercise of jurisdiction otherwise “comport[s] with fair play and

substantial justice.”45 The first two prongs of the test “determine whether a defendant

has the requisite minimum contacts in the forum State.”46 However, Snow Shoe

Refractories does not, and need not, rely on the traditional three-step analysis to

establish specific jurisdiction; it may, instead, rely on the distinct “effects test”

established by the United States Supreme Court in Calder v. Jones.47

                                   ii.         “Effects Test”

              Calder involved a California resident who sued two Florida residents in

California for libel based on an article the two Florida residents published.48 In

finding that the Florida residents were subject to suit in California, that court

explained “they knew [the article] would have a potentially devastating impact upon

respondent. And they knew that the brunt of the injury would be felt by respondent

in the State in which she lives and works and in which the [newspaper] has its largest




                                                            
44
       Helicopteros, 466 U.S. at 414.
45
       Burger King, 471 U.S. at 476 (quotation marks omitted).
46
       D’Jamoos, 566 F.3d at 102.
47
       Calder v. Jones, 465 U.S. 783 (1984). See also Marten v. Godwin, 499 F.3d 290 (3d Cir. 2007).
48
       Id. at 784-85.

                                                                9 
 
circulation.”49 The court concluded that these facts would warrant the Florida

residents to “reasonably anticipate being haled into court” in California.50

              Although the traditional specific jurisdiction analysis and the effects test are

different, “they are cut from the same cloth.”51 The United States Court of Appeals

for the Third Circuit has interpreted Calder’s “effects test” to require the plaintiff to

show:

               (1) The defendant committed an intentional tort;
               (2) The plaintiff felt the brunt of the harm in the forum such that the forum
              can be said to be the focal point of the harm suffered by the plaintiff as a result
              of that tort;
               (3) The defendant expressly aimed his tortious conduct at the forum such that
              the forum can be said to be the focal point of the tortious activity.52

If the plaintiff can establish these three elements, “the plaintiff can demonstrate a

court’s jurisdiction over a defendant even when the defendant’s ‘contacts with the

forum alone . . . are far too small to comport with the requirements of due process’

under our traditional analysis.”53 Still, both tests “require a similar type of




                                                            
49
       Id. at 789-90.
50
       Id. at 790.
51
       Marten, 499 F.3d at 297.
52
       Id.
53
       Id. (citing IMO Indus. v. Kiekert AG, 155 F.3d 254, 259 (3d Cir. 1998).

                                                               10 
 
‘intentionality’ on the part of the defendant.54 Thus, the “expressly aimed” element

must be met before the first two elements may be considered.55

              In order to satisfy the “expressly aimed” requirement, “the plaintiff must

demonstrate ‘the defendant knew that the plaintiff would suffer the brunt of the harm

caused by the tortious conduct in the forum, and point to specific activity indicating

that the defendant expressly aimed its tortious conduct at the forum.’”56 Here, Curry

clearly knew or should have known that the Pension Plan would suffer the brunt of

the harm caused by his tortious activities in Pennsylvania. This is evidenced by the

fact that Curry signed the promissory note which was required to release the $3

million from the Pension Plan’s trustee.57 The Pension Plan’s address, located in

Pennsylvania, was expressly indicated in the first paragraph of the promissory note

signed by Curry.58 Curry was aware that the Pension Plan was located in

Pennsylvania and that residents of Pennsylvania, Snow Shoe Refractories employees

and retirees, would feel the harm of his tortious activities in Pennsylvania. Therefore,

Curry expressly aimed his tortious conduct at Pennsylvania.




                                                            
54
       Id. (citing Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 455 n.6 (3d Cir. 2003).
55
       Id.
56
       Id. at 298 (citing IMO Indus., 155 F.3d at 266).
57
       Promissory Note (ECF No. 103, Ex. J).
58
       Id.

                                                               11 
 
              Curry’s action of signing the promissory note does more than just provide

evidence of foreseeability of harm,59 it shows that he “intentionally targeted and

focused on the forum.”60 Curry could have obtained a promissory note from any

number of entities, yet he specifically targeted the Pension Plan which he knew was

located in Pennsylvania.

              To obtain specific jurisdiction, the contacts need not be extensive, in fact, “[a]

single contact that creates a substantial connection with the forum can be sufficient

to support the exercise of personal jurisdiction over a defendant.”61 In this matter,

Curry’s actions are sufficient to show that Curry expressly aimed his tortious

conduct at Pennsylvania such that he should reasonably anticipate being haled into

court in Pennsylvania. Having found that the third element of the effects test is

satisfied, I may now consider the other two elements.

              Turning to the first element, Snow Shoe Refractories alleges Curry committed

the intentional torts of conversion and aiding and abetting. Snow Shoe Refractories

again points to the $3 million promissory note from AIF I signed by Curry as




                                                            
59
       Marten, 499 F.3d at 297 (“Even if a defendant’s conduct could cause foreseeable harm in a
       given state, such conduct does not necessarily give rise to personal jurisdiction in that state.”).
60
       IMO Indus., 155 F.3d at 266.
61
       Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 96 (3d Cir. 2004).

                                                               12 
 
evidence of his involvement with the conversion of the Pension Plan’s funds. Curry

signed the promissory note in his corporate capacity as manager of AIF I.62

              Curry contends that this Court cannot establish personal jurisdiction over him

through his acts performed in his corporate capacity.63 While generally true, an

exception to this rule is that a “corporate agent may be held personally liable for torts

committed in the corporate capacity,” and the agent’s actions can be sufficient to

establish personal jurisdiction.64 To determine whether personal jurisdiction should

arise from a corporate officer’s actions, courts consider: “(1) the officer’s role in the

corporate structure; (2) the quality of the officer’s contacts; and (3) the extent and

nature of the officer’s participation in the alleged tortious conduct.”65

              Here, Curry was an owner and manager of AIF I.66 Being mindful of the

requirement that the Court must accept Snow Shoe Refractory’s allegations as true

for the purpose of this motion, I note that Curry acted to aid and abet Jumper in his

scheme to deprive the Pension Plan of at least the first $3 million. Curry

accomplished this by authorizing and approving the wrongful conversion of funds

                                                            
62
       Promissory Note (ECF No. 103, Ex. J).
63
       See Gentex Corp. v. Abbott, 978 F.Supp.2d 391, 402 (M.D. Pa. 2013) (“Individuals performing
       acts in a state in their corporate capacity are not subject to personal jurisdiction of the courts
       of that state for those acts.”).
64
       Id. (citing Nat’l Precast Crypt Co. v. Dy-Core of Pennsylvania, Inc., 785 F.Supp. 1186, 1191
       (W.D. Pa. 1992).
65
       Id.
66
       Second Amended Complaint (ECF No. 95) at ¶ 10.

                                                               13 
 
by signing the promissory note.67 The note was essential in order for the Pension

Plan’s trustee to release the funds to Curry’s company, AIF I. Curry’s actions are

therefore sufficient to overcome the corporate shield, and he can be held personally

liable for his actions in his corporate capacity.

              Finally, there is no question that the Pension Plan felt the brunt of the harm in

Pennsylvania. The $3 million was fraudulently taken from a pension plan located in

Pennsylvania that provides retirement benefits for hourly employees also located in

Pennsylvania. The second element of the effects test is consequently met. Having

satisfied the effects test, I conclude that Snow Shoe Refractories has made a prima

facie showing of this Court’s specific jurisdiction over Curry.

       III.           CONCLUSION

              For the reasons discussed above, Defendant Curry’s motion to dismiss is

hereby DENIED.

              An appropriate Order follows.

                                                                     BY THE COURT:



                                                                     s/ Matthew W. Brann
                                                                     Matthew W. Brann
                                                                     United States District Judge



                                                            
67
       Promissory Note (ECF No. 103, Ex. J).

                                                               14 
 
